In an action to recover damages for breach of contract and defamation, the plaintiff appeals from an order of the Supreme Court, Nassau County (Martin, J.), dated September 17, 2007, which granted that branch of the motion of the defendant Mercy Medical Center which was to dismiss the complaint insofar as asserted against it pursuant to CFLR 3211 (a) (5).
Ordered that the order is affirmed, with costs.
“Under the doctrine of res judicata, a disposition on the merits bars litigation between the same parties or those in privity with them of a cause of action arising out of the same transaction or series of transactions as a cause of action that either was raised or could have been raised in the prior action” (Barbieri v Bridge Funding, 5 AD3d 414, 415 [2004]; see Matter of Josey v Goord, 9 NY3d 386, 389 [2007]; Matter of Hunter, 4 NY3d 260, 269 [2005]). Under the transactional approach to res judicata applied in New York State, “once a claim is brought to *929a final conclusion, all other claims arising out of the same transaction or series of transactions are barred, even if based upon different theories or if seeking a different remedy” (O’Brien v City of Syracuse, 54 NY2d 353, 357 [1981]; see Matter of ADC Contr. & Constr., Inc. v Town of Southampton, 50 AD 3d 1025 [2008]; Matter of Waldman v Waldman, 47 AD3d 638 [2008]).
Here, the Supreme Court properly granted that branch of the motion of the defendant Mercy Medical Center (hereinafter Mercy) which was to dismiss the breach of contract cause of action insofar as asserted against it. The plaintiffs contention relating to his termination for cause by the defendant Long Island Emergency Care, EC. (hereinafter LIEC) on April 25, 2003 and the resultant loss of his medical staff privileges at Mercy, was adjudicated in an action entitled Matter of Sandhu v Mercy Med. Ctr. (35 AD3d 479 [2006]) commenced in the Supreme Court, Nassau County, under index No. 03-012882 (hereinafter Sandhu I), in which, inter alia, the challenges of the plaintiff (as petitioner) to the validity of the employment agreement were rejected on the merits. The contentions relating to breach of contract in the instant action are identical to those which were raised or could have been raised in Sandhu I, and the same parties are involved (see Matter of Juan C. v Cortines, 89 NY2d 659, 667 [1997]; Tartaglione v Pugliese, 34 AD3d 446 [2006]). Accordingly, Mercy was entitled to dismissal of the breach of contract cause of action insofar as asserted against it on the ground of res judicata (see CPLR 3211 [a] [5]; Matter of ADC Contr. & Constr., Inc. v Town of Southampton, 50 AD3d 1025 [2008]; Sterngass v Soffer, 27 AD3d 549 [2006]; Barbieri v Bridge Funding, 5 AD3d 414 [2004]).
Further, the Supreme Court properly granted that branch of Mercy’s motion which was to dismiss the defamation cause of action as time-barred (see CPLR 215 [3]; 3211 [a] [5]; Losco Group v Yonkers Residential Ctr., 276 AD2d 532 [2000]).
The plaintiffs remaining contention is academic in light of our determination. Prudenti, EJ., Ritter, Florio and McCarthy, JJ., concur.